     Case 2:17-cv-01623-JJT-DMF Document 168 Filed 09/23/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                    IN THE UNITED STATES DISTRICT COURT
 7                          FOR THE DISTRICT OF ARIZONA
 8
 9   Angel Goff,                                 Case No. CV 17-01623-PHX-JJT-DMF
10                 Plaintiff,                    ORDER
11
           v.
12
     State of Arizona, et al.,
13
                   Defendants.
14
15
           Pursuant to Plaintiff Angel Goff and Defendant Juan Ignacio Ramirez, Jr.’s
16
     Stipulation to Continue Settlement Conference at ECF No. 167, and good cause
17
     appearing,
18
           IT IS ORDERED that the settlement conference currently scheduled for
19
20
     October 7, 2020 is vacated.

21         IT IS FURTHER ORDERED requiring counsel for Plaintiff and Defendant

22   Ramirez to contact Magistrate Judge Bibles’ chambers with 14 days of the Order on
23   the Motion at ECF No. 166.
24         Dated this 23rd day of September, 2020.

25
26
27
28
